     Case 2:20-cv-01756-KJD-VCF Document 3 Filed 09/24/20 Page 1 of 4



1
2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4     JUSTIN MORRISON,                                     Case No. 2:20-cv-01756-KJD-VCF
5                                            Plaintiff                     ORDER
6            v.
7     UNKNOWN DEFENDANT 1, et al.,
8                                       Defendants
9
10   I.     DISCUSSION

11          On September 21, 2020, Plaintiff, Plaintiff, an inmate in the custody of the Nevada

12   Department of Corrections (“NDOC”),submitted a civil rights complaint under 42 U.S.C. §

13   1983 and filed an application to proceed in forma pauperis. (ECF Nos. 1-1, 1). Plaintiff’s

14   complaint and Plaintiff's application to proceed in forma pauperis are both incomplete.

15          Plaintiff's Complaint

16          Upon review, the Court notes that Plaintiff did not sign the complaint. (ECF No. 1-

17   1).   Under Rule 11 of the Federal Rules of Civil Procedure, a plaintiff who is not

18   represented by counsel is required to sign his complaint. Fed. R. Civ. P. 11(a). Because

19   Plaintiff did not sign the complaint, the Court cannot consider it.

20          As such, the Court grants Plaintiff a one-time extension to submit a signed

21   amended complaint to the Court on or before November 23, 2020. If Plaintiff chooses to

22   file an amended complaint, he is advised that an amended complaint supersedes

23   (replaces) the original complaint and, thus, the amended complaint must be complete in

24   itself. See Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546

25   (9th Cir. 1989). Therefore, a mere signature page will not be sufficient. Plaintiff should

26   file the amended complaint on this Court’s approved prisoner civil rights form, and it must

27   be entitled “First Amended Complaint.”

28          ///
     Case 2:20-cv-01756-KJD-VCF Document 3 Filed 09/24/20 Page 2 of 4



1           Plaintiff's Application to Proceed in Forma Pauperis
2           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
3    a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
4    action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the
5    inmate must submit all three of the following documents to the Court:
6           (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
7           Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
8           page 3),
9           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
10          official (i.e. page 4 of this Court’s approved form), and
11          (3) a copy of the inmate’s prison or jail trust fund account statement for the
12   previous six-month period.
13          Plaintiff has not affixed his two required signatures on page 3 of his application to
14   proceed in forma pauperis. Accordingly, the Court denies Plaintiff's application to proceed
15   in forma pauperis (ECF No. 1) without prejudice because the application is incomplete.
16           The Court will grant Plaintiff a one-time extension until on or before November
17   23, 2020, to file either a fully complete application to proceed in forma pauperis containing
18   all three of the required documents or pay the full $400 filing fee. Absent unusual
19   circumstances, the Court will not grant any further extensions of time.
20          If Plaintiff does not file either a fully complete application to proceed in forma
21   pauperis with all three required documents or pay the full $400 filing fee on or before
22   November 23, 2020, the Court will dismiss this case without prejudice for Plaintiff to file
23   a new case with the Court when Plaintiff is able to either acquire all three of the documents
24   needed to file a fully complete application to proceed in forma pauperis or pays the full
25   $400 filing fee.
26          A dismissal without prejudice means Plaintiff does not give up the right to refile the
27   case with the Court, under a new case number, when Plaintiff has all three documents
28   needed to submit with the application to proceed in forma pauperis. Plaintiff may also



                                                 -2-
     Case 2:20-cv-01756-KJD-VCF Document 3 Filed 09/24/20 Page 3 of 4



1    choose not to file an application to proceed in forma pauperis and instead pay the full
2    filing fee of $400 on or before November 23, 2020 to proceed with this case.
3    II.    CONCLUSION
4           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send to
5    Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and a
6    copy of his original complaint. (ECF No. 1-1). If Plaintiff files an amended complaint, he
7    should use the Court's approved form and he must write the words “First Amended” above
8    the words “Civil Rights Complaint” in the caption.
9           IT IS FURTHER ORDERD that if Plaintiff chooses to file a signed amended
10   complaint, Plaintiff will file the signed amended complaint to this Court on or before
11   November 23, 2020.
12          IT IS FURTHER ORDERED that, if Plaintiff does not file a signed amended
13   complaint on or before November 23, 2020, the Court will dismiss this action without
14   prejudice for Plaintiff to refile the case with the Court, under a new case number, when
15   Plaintiff is able to file a signed amended complaint.
16          IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
17   (ECF No. 1) is denied without prejudice to file either a new and fully complete application
18   to proceed in forma pauperis with all three documents or pay the full $400 filing fee.
19          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
20   approved form application to proceed in forma pauperis by an inmate, as well as the
21   document entitled information and instructions for filing an in forma pauperis application.
22          IT IS FURTHER ORDERED that on or before November 23, 2020, Plaintiff will
23   either pay the full $400 filing fee for a civil action (which includes the $350 filing fee and
24   the $50 administrative fee) or file with the Court:
25          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
26          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
27          signatures on page 3),
28          (2) a Financial Certificate properly signed by both the inmate and a prison or jail



                                                 -3-
     Case 2:20-cv-01756-KJD-VCF Document 3 Filed 09/24/20 Page 4 of 4



1           official (i.e. page 4 of this Court’s approved form), and
2           (3) a copy of the inmate’s prison or jail trust fund account statement for the
3    previous six-month period.
4           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
5    application to proceed in forma pauperis with all three documents or pay the full $400
6    filing fee for a civil action on or before November 23, 2020, the Court will dismiss this
7    action without prejudice for Plaintiff to refile the case with the Court, under a new case
8    number, when Plaintiff has all three documents needed to file a complete application to
9    proceed in forma pauperis or pays the full $400 filing fee.
10                   9-24-2020
            DATED: __________________
11
12                                             UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -4-
